CRAWLEY, Judge.
Rex D. Reid and Donna Reid sued State Farm Mutual Automobile Insurance Company, alleging breach of contract. State Farm answered and filed a motion for a summary judgment on the grounds that the Reids had not allowed it a reasonable time to investigate their claims, pursuant to Lambert v. State Farm Mutual Automobile Insurance Co., 576 So.2d 160 (Ala.1991). The trial court denied the motion. As indicated by State Farm’s notice of appeal, State Farm appeals from the trial court’s order denying its summary-judgment motion.
An appeal ordinarily lies only from the entry of a final judgment. Ala.Code 1975, § 12-22-2; Bean v. Craig, 557 So.2d 1249 (Ala.1990). An order denying a summary judgment is interlocutory and is generally nonappealable. Mancil v. Jeffreys Steel Co., 532 So.2d 1262 (Ala.Civ.App.1988); Nationwide Prop. & Cas. Ins. Co. v. DPF Architects 792 So.2d 369 (Ala.2001); and Ex parte Rizk, 791 So.2d 911 (Ala.2000); but see Rule 5, Ala.R.App. P. (allowing appeal of interlocutory orders by permission).
APPEAL DISMISSED.
YATES, P.J., and THOMPSON and PITTMAN, JJ., concur.
MURDOCK, J., concurs in the result.